UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-7103
JESSE DANIEL ROBARDS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                   (CR-98-94, CA-99-786-5-BO)

                  Submitted: December 15, 2000

                      Decided: January 4, 2001

           Before MOTZ and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Jesse Daniel Robards, Appellant Pro Se. Banumathi Rangarajan,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ROBARDS
                             OPINION

PER CURIAM:

   Jessie D. Robards appeals from the dismissal of his 28 U.S.C.A.
§ 2255 (West Supp. 2000) motion, attacking on numerous grounds his
conviction for violating 18 U.S.C. § 922(g)(3). For the following rea-
sons, we vacate and remand for further proceedings.

   Regarding Robards’ claim that his counsel was ineffective for fail-
ing to file a notice of appeal following his sentencing, the district
found that Robards failed to show prejudice, citing Hill v. Lockhart,
474 U.S. 52, 59 (1985), as authority for this position. This finding
was erroneous, however, under this court’s decision in United States
v. Peak, 992 F.2d 39, 42 (4th Cir. 1993). In Peak, we held that coun-
sel’s failure to pursue an appeal requested by a defendant constitutes
ineffective assistance of counsel regardless of the likelihood of suc-
cess on the merits. Id. Thus, if counsel promises to note an appeal and
then fails to do so, petitioner is entitled to relief in the form of a
belated appeal. Id.; see also Roe v. Flores-Ortega, 528 U.S. 470
(2000).

   Accordingly, we grant a certificate of appealability and vacate the
district court’s order and remand for compliance with this opinion and
Peak. We decline to address any other claims on appeal. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                       VACATED AND REMANDED